Citation Nr: 0731799	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  02-11 098	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury, to include lumbar arthritis, on a direct basis 
or presumptive basis or as residual to service-connected soft 
tissue sarcoma of the right inner thigh.

2.  Entitlement to service connection for arthritis of the 
right leg on a direct or presumptive basis or as secondary to 
service-connected soft tissue sarcoma of the right inner 
thigh.

3.  Entitlement to a temporary total disability rating based 
upon hospitalization in excess of 21 days for a service-
connected disability.

4.  Entitlement to a rating in excess of 20 percent for 
service-connected residuals of a right thigh muscle injury 
(Muscle Group XV).

5.  Entitlement to a rating in excess of 10 percent for a 
service-connected postoperative scar residual to soft tissue 
sarcoma.

6.  Entitlement to a total disability rating based upon 
unemployability due to service-connected disabilities.

7.  Whether there was clear and unmistakable error in the 
noncompensable rating and effective date assigned for 
residuals of soft tissue sarcoma of the right thigh in a 
rating decision of June 1994.


REPRESENTATION

Veteran represented by:	Polly Murphy, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The claimant served on active duty with the United States 
Army from August 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

Procedural history 

The rating decision of June 2002 denied service connection 
for lumbosacral strain as secondary to service-connected soft 
tissue carcinoma of the right inner thigh;  denied service 
connection for arthritis of the right leg as secondary to 
service-connected soft tissue carcinoma of the right inner 
thigh; denied entitlement to a temporary total disability 
rating based upon hospital treatment for a period in excess 
of 21 days for a service-connected disability; denied 
entitlement to a total disability rating based upon 
unemployability due to service connected disabilities; 
assigned a 20 percent disability rating for service-connected 
residuals of a right thigh muscle injury (Muscle Group XV); 
and denied entitlement to a rating in excess of 10 percent 
for a service-connected postoperative scar residual to soft 
tissue sarcoma.  The veteran perfected an appeal as to those 
denials.

In October 2003, the veteran testified at a videoconference 
hearing before a Veterans Law Judge.  

In May 2004, the Board remanded these claims for further 
development.  A supplemental statement of the case (SSOC) was 
issued in March 2007 by the RO which continued to deny the 
claims.  The case is once again before the Board.

In September 2007, the Board sent a letter to the veteran, 
informing him that he had a right to another Board hearing 
because the Veterans Law Judge who presided over his October 
2003 hearing is no longer at the Board.  The Board received 
the veteran's response on September 27, 2007, which will be 
discussed below.

Issue no longer on appeal

In May 2004, the Board reopened and remanded a claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  In a June 2007 rating decision, PTSD with 
polysubstance abuse was granted with a 100 percent evaluation 
assigned effective December 17, 1999.  The service connection 
issue has thus been rendered moot.  The veteran has not 
expressed disagreement with the assignment of the effective 
date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
[where an appealed claim for service connection is granted 
during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].  


FINDING OF FACT

On September 27, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran, through his authorized representative, that he 
was withdrawing his appeal as to all issues.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  See 38 C.F.R. § 20.204 (2006).  

The veteran, through his authorized representative, has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


